Title: To George Washington from Major General William Heath, 19 August 1780
From: Heath, William
To: Washington, George


					
						Dear General
						NewPort August 19th 1780
					
					Since I had the honor to address your Excellency under this days date, the British Fleet have appeared off this place to the number of Sixteen or eighteen Sail.
					A Gentleman has just arrived here from Salem, who brings an account of the arrival of the Continental Ship Alliance at Boston, and many other particulars of news. He has also brought a Boston News Paper of the 17th instant, which I have obtained and sent to General Count Rochambeau who I apprehend will forward it by the Express to your Excellency. A Fleet of 12 Sail of French men of war were blocck’d up in the harbour of Brest by the English Fleet. A large French and Spanish Fleet were at Cadiz. Nineteen Sail of the Quebec Fleet taken by our Privateers, had arrived in Massachusetts with most valuable Cargoes. I have the honor to be with the greatest Respect Your Excellencys Most Obedt Servt
					
						W. Heath
					
				